Exhibit 10.8 BMW VEHICLE LEASE TRUST 20[]-[], as Issuer, BMW FINANCIAL SERVICES NA, LLC, as Administrator, BMW AUTO LEASING LLC, as Transferor, and [], as Indenture Trustee ISSUER ADMINISTRATION AGREEMENT Dated as of [], 20[] TABLE OF CONTENTS Page Capitalized Terms; Interpretive Provisions 1 Duties of the Administrator 2 Records 8 Compensation 8 Additional Information to be Furnished to the Issuer 9 Independence of the Administrator 9 No Joint Venture 9 Other Activities of Administrator 9 Term of Agreement; Resignation and Removal of Administrator 9 Action Upon Termination, Resignation or Removal 10 Notices 11 Amendments 11 Successors and Assigns 12 Governing Law 12 Headings 12 Counterparts 12 Severability 12 Limitation of Liability of Owner Trustee and Indenture Trustee 12 Third-Party Beneficiary 13 Nonpetition Covenants 13 This Issuer Administration Agreement, dated as of [], 20[] (the “Agreement”), is among BMW Vehicle Lease Trust 20[]-[], a Delaware statutory trust, as issuer (the “Issuer”), BMW Financial Services NA, LLC, a Delaware limited liability company (“BMW FS”), as administrator (in such capacity, the “Administrator”), BMW Auto Leasing LLC, a Delaware limited liability company, as transferor (the “Transferor”), and [], a [], as indenture trustee (the “Indenture Trustee”). RECITALS WHEREAS, BMW Auto Leasing LLC, as transferor, and [], as trustee (the “Owner Trustee”), are entering into that certain trust agreement, dated as of [], 20[] and amended and restated as of [], 20[] (the “Trust Agreement”), pursuant to which, among other things, the Issuer will be created; and WHEREAS, the parties desire to enter into this Agreement to provide for, among other things, the Administrator’s provision of certain services to the Issuer and the Owner Trustee. NOW, THEREFORE, in consideration of the mutual agreements herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.1.Capitalized Terms; Interpretive Provisions. (a)Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in the SUBI Trust Agreement, the Servicing Agreement, the Trust Agreement or the Indenture, as the case may be.Whenever used herein, unless the context otherwise requires, the following words and phrases shall have the following meanings: “Accountants” means a firm of independent public accountants acceptable to the Owner Trustee. “Agreement” means this Issuer Administration Agreement, as amended, supplemented or modified from time to time. “Basic Servicing Agreement” means that certain servicing agreement, dated as of August 30, 1995, between Financial Services Vehicle Trust, as vehicle trust and BMW FS, as servicer. “Indenture” means that certain indenture, dated as of [], 20[], between the Issuer and the Indenture Trustee, as amended or supplemented from time to time. “Majority Interest” means, with respect to the holders of Notes, the holders of a majority of the aggregate principal balance of such Notes. “Servicing Agreement” means the Basic Servicing Agreement, as amended and supplemented by that certain supplement dated as of [], 20[] among the parties to the Basic Servicing Agreement, as amended or supplemented from time to time. “SUBI Trust Agreement” means the Vehicle Trust Agreement, as supplemented by that certain 20[]-[] supplement thereto, dated as of [], 20[], among the parties to the Vehicle Trust Agreement, as amended or supplemented from time to time. “Related Documents” means all of the Basic Documents to which the Issuer or the Owner Trustee is a party, as the same shall be amended from time to time. “Vehicle Trust Agreement” means that certain amended and restated trust agreement, dated as of September 27, 1996, as further amended as of May 25, 2000 and December 1, 2006 between BMW Manufacturing L.P., as grantor and initial beneficiary, and BNY Mellon Trust of Delaware, formerly known as The Bank of New York (Delaware), as trustee. (b)For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, (i) terms used in this Agreement include, as appropriate, all genders and the plural as well as the singular, (ii) references to words such as “herein”, “hereof” and the like shall refer to this Agreement as a whole and not to any particular part, Article or Section within this Agreement and (iii) the term “include” and all variations thereof shall mean “include without limitation”. 1.2.Duties of the Administrator. (a)The Administrator agrees to perform all its duties as Administrator and the duties (other than payment obligations) of the Issuer and the Owner Trustee (other than as required under Article Thirteen of the Trust Agreement) under the Related Documents.In addition, the Administrator shall consult with the Owner Trustee regarding the duties of the Issuer or the Owner Trustee under the Related Documents.The Administrator shall monitor the performance of the Issuer and shall notify the Owner Trustee when action is necessary to comply with the respective duties (other than payment obligations) of the Issuer and the Owner Trustee under the Related Documents.The Administrator shall prepare for execution by the Issuer, or shall cause the preparation by other appropriate persons of, all such documents, reports, notices, filings, instruments, certificates and opinions that it shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the Related Documents.In furtherance of the foregoing, the Administrator shall take (or, in the case of the immediately preceding sentence, cause to be taken) all appropriate action that the Issuer or the Owner Trustee is required to take pursuant to the Indenture including, without limitation, such of the foregoing as are required with respect to the following matters under the Indenture (references are to Sections of the Indenture): 2 (i)the duty to cause the Note Register to be kept and to give the Indenture Trustee notice of any appointment of a new Note Registrar and the location, or change in location, of the Note Register (Section 2.04); (ii)the preparation of or obtaining of the documents and instruments required for execution and authentication of the Notes and delivery of the same to the Indenture Trustee (Section 2.02); (iii)the maintenance of an office in [] or [], for registration of transfer or exchange of Notes (Section3.02); (iv)the duty to cause newly appointed Paying Agents, if any, to deliver to the Indenture Trustee the instrument specified in the Indenture regarding funds held in trust (Section 3.03); (v)the direction to the Indenture Trustee to deposit monies with Paying Agents, if any, other than the Indenture Trustee (Section 3.03); (vi)the obtaining and preservation of the Issuer’s qualifications to do business pursuant to Section 3.04 of the Indenture (Section 3.04); (vii)the preparation of all supplements and amendments to the Indenture and all financing statements, continuation statements, instruments of further assurance and other instruments and the taking of such other actions as are necessary or advisable to protect the Trust Estate (Section 3.05); (viii)the delivery of the Opinion of Counsel on the Closing Date and the annual delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery of the Officer’s Certificate and certain other statements as to compliance with the Indenture and the preparation and filing of any documents required to be filed pursuant to Section 3.09 of the Indenture (Sections 3.06 and3.09); (ix)the identification to the Indenture Trustee in an Officer’s Certificate of a Person with whom the Issuer has contracted to perform its duties under the Indenture (Section 3.07(b)); (x)the notification of the Indenture Trustee, and with respect to each Rating Agency the responsibility of making such notice available, of a Servicer Default under the Servicing Agreement and, if such Servicer Default arises from the failure of the Servicer to perform any of its duties or obligations under the Servicing Agreement with respect to the 20[]-[] SUBI Assets, the taking of all reasonable steps available to remedy such failure (Section 3.07(d)); (xi)the delivery of written notice to the Indenture Trustee, and with respect to each Rating Agency the responsibility of making such written notice 3 available to each Rating Agency, of each Indenture Default and each Servicer Default (Sections 3.07(d) and 3.11); (xii)the duty to make written notice available to each Rating Agency of any merger or consolidation of the Issuer or any conveyance or transfer by the Issuer of any of its properties or assets (including those in the Trust Estate) to any Person other than in accordance with the Basic Documents (Sections 3.15(a) and 3.15(b)) (xiii)the preparation and obtaining of documents and instruments required for the release of the Issuer from its obligations under the Indenture (Section 4.01); (xiv)the preparation and delivery of written notice in the form of an Officer’s Certificate to the Indenture Trustee and each Noteholder, and with respect to each Rating Agency, making such written notice available, of any Indenture Default, the status of such Indenture Default and what action the Issuer is taking or proposes to take with respect thereto (Section 5.01); (xv)the monitoring of the Issuer’s obligations as to the satisfaction and discharge of the Indenture and the preparation of an Officer’s Certificate and the obtaining of the Opinion of Counsel and the Independent Certificate relating thereto (Section 4.01); (xvi)the compliance with Sections 5.04 and 5.17 of the Indenture with respect to the sale of the Trust Estate in a commercially reasonable manner if an Indenture Default shall have occurred and be continuing (Sections 5.04 and5.17); (xvii)the preparation and delivery of notice to Noteholders of the removal of the Indenture Trustee and the appointment of a successor Indenture Trustee (Section 6.08); (xviii)the preparation of any written instruments required to confirm more fully the authority of any co-trustee or separate trustee and any written instruments necessary in connection with the resignation or removal of the Indenture Trustee or any co-trustee or separate trustee (Sections 6.08 and 6.10); (xix)the furnishing of the Indenture Trustee with the names and addresses of Noteholders during any period when the Indenture Trustee is not the Note Registrar and the Notes are not held through the Depository Trust Company (Section7.01); (xx)the preparation and filing of any documents required to be filed pursuant to Section 7.03 of the Indenture (Section 7.03); 4 (xxi)the opening of the Note Distribution Account (Sections 8.02 and 8.05) and the opening of the Certificate Distribution Account (Section5.01(a) of the Trust Agreement); (xxii)the preparation of an Issuer Request for the release of the Trust Estate (Section 8.06); (xxiii)the preparation of Issuer Requests and the obtaining of Opinions of Counsel, if required with respect to the execution of supplemental indentures and the mailing to the Noteholders, and with respect to the Rating Agencies the duty to make available to each Rating Agency, notices with respect to such supplemental indentures (Sections9.01, 9.02 and 9.03); (xxiv)the execution, authentication and delivery of new Notes conforming to any supplemental indenture, if required (Section 9.05); (xxv)the duty to notify the Indenture Trustee, and with respect to each Rating Agency the duty to make such notice available to each Rating Agency, of redemption of the Notes and to cause the Indenture Trustee to provide such notification to the Noteholders (Sections 10.01 and 10.02); (xxvi)the preparation and delivery of all Officer’s Certificates, Opinions of Counsel and Independent Certificates with respect to any requests by the Issuer to the Indenture Trustee to take any action under the Indenture (Section 11.01(a)); (xxvii)the preparation and delivery of Officer’s Certificates and the obtaining of Independent Certificates, if necessary, for the release of property from the Lien of the Indenture (Section 11.01(b)); (xxviii)the duty to make notice available to each Rating Agency, upon the failure of the Issuer, the Owner Trustee or the Indenture Trustee to give such notification, of the information required pursuant to Section 11.04 of the Indenture (Section 11.04); and (xxix)the preparation of Definitive Notes in accordance with the instructions of the Clearing Agency (Section 2.11). (b)The Administrator shall: (i)pay the Indenture Trustee, in its various capacities, from time to time reasonable compensation for all services rendered by the Indenture Trustee under the Indenture (which compensation shall not be limited by any provision of law in regard to the compensation of a trustee of an express trust); (ii)except as otherwise expressly provided in the Indenture, reimburse the Indenture Trustee upon its request for all reasonable expenses, disbursements and advances incurred or made by the Indenture Trustee in accordance 5 with any provision of the Indenture (including the reasonable compensation, expenses and disbursements of its agents and counsel) other than overhead, except any such expense, disbursement or advance as may be attributable to its negligence or bad faith; (iii)pay any indemnity owing by the Issuer to the Indenture Trustee under the Indenture; (iv)pay any indemnity owing by the Transferor to the Owner Trustee under the Trust Agreement; (v)pay the Owner Trustee, Certificate Registrar and Paying Agent from time to time reasonable compensation for all services rendered by the Owner Trustee, Certificate Registrar and Paying Agent under the Trust Agreement (which compensation shall not be limited by any provision of law in regard to the compensation for a trustee of an express trust); (vi)pay any costs associated with the resignation or removal of the Indenture Trustee pursuant to the Indenture; and (vii)except as otherwise expressly provided in the Trust Agreement, reimburse the Owner Trustee upon its request for all reasonable expenses, disbursements and advances incurred or made by the Owner Trustee in accordance with any provision of the Trust Agreement (including reasonable compensation, expenses and disbursements of its agents and counsel) other than overhead, except any such expense, disbursement or advance as may be attributable to its willful misconduct, gross negligence or bad faith. (c)The Administrator shall make available to each Rating Agency notice of (i) the occurrence and continuation of any Servicer Default and shall specify in such notice the action, if any, being taken in respect of such default pursuant to Section3.07(d) of the Indenture; (ii) any declaration of acceleration of the Notes pursuant to Section 5.02 of the Indenture; (iii) the occurrence and continuation of any Indenture Default pursuant to Section 6.05 of the Indenture; (iv) any resignation of the Indenture Trustee pursuant to Section 6.08 of the Indenture; (v) any merger, consolidation or conversion of the Indenture Trustee pursuant to Section 6.09 of the Indenture; (vi) any Payment Date Certificate posted by the Indenture Trustee pursuant to Section 8.03(a) of the Indenture; (vii) any termination of the rights and obligations of the Servicer with respect to the SUBI Assets pursuant to Section 2.14(c) of the Servicing Supplement; (viii) any redemption of Notes pursuant to Section 2.19(b) of the Servicing Supplement; (ix) the Owner Trustee’s intention to take any of the actions specified in Sections 4.01 or 6.06 of the Trust Agreement; (x) any resignation of the Owner Trustee pursuant to Section 10.02 of the Trust Agreement; (xi) any acceptance of appointment of a successor Owner Trustee pursuant to Section 10.03 of the Trust Agreement; and (xii) any merger, conversion or consolidation of the Owner Trustee pursuant to Section 10.04 of the Trust Agreement; in the case of each of (i) through (xii), promptly upon the Administrator being notified 6 thereof by the Indenture Trustee, the Owner Trustee, the Vehicle Trustee or the Servicer, as applicable. (d)Notwithstanding anything in this Agreement or the Basic Documents to the contrary, in each instance in which notice must be made available to the Rating Agencies for purposes of satisfying the Rating Agency Condition, such notice shall be made available by the Administrator and, to the extent such notice is only providedthrough a website post, the Administrator shall inform each Rating Agency in writing that a notice has been posted. (e)In addition to the duties set forth in Sections 1.2(a), (b), (c) and (d), the Administrator shall perform such calculations and shall prepare or shall cause the preparation by other appropriate Persons of, and shall execute on behalf of the Issuer or the Owner Trustee, all such documents, notices, reports, filings, instruments, certificates and opinions that the Issuer or the Owner Trustee are required to prepare, file or deliver pursuant to the Related Documents, and shall take all appropriate action that the Issuer or the Owner Trustee are required to take pursuant to the Related Documents.Subject to Section 1.6, the Administrator shall administer, perform or supervise the performance of such other activities in connection with the Collateral (including the Related Documents) as are not covered by any of the foregoing provisions and as are expressly requested by the Owner Trustee, are reasonably within the capability of the Administrator and are necessary to effect the transactions contemplated by the Related Documents. (f)Notwithstanding anything in this Agreement or the Related Documents to the contrary, the Administrator shall be responsible for promptly notifying the Owner Trustee in the event that any withholding tax is imposed on the Issuer’s payments (or allocations of income) to a Trust Certificateholder as contemplated in Section 5.02(d) of the Trust Agreement.Any such notice shall specify the amount of any withholding tax required to be withheld by the Owner Trustee pursuant to such provision. (g)Notwithstanding anything in this Agreement or the Related Documents to the contrary, the Administrator shall be responsible for performance of the duties of the Owner Trustee set forth in Section 5.03 of the Trust Agreement and Section 2.19 of the Servicing Agreement with respect to notifying the Trust Certificateholders of the Payment Date on which their Trust Certificates will be repaid or redeemed, as the case may be, and Section 5.04(a) of the Trust Agreement with respect to accounting and reports to Trust Certificateholders; provided, however, that the Owner Trustee shall retain responsibility for the distribution of the documentation necessary to enable each Trust Certificateholder to prepare its federal and state income tax returns. (h)The Administrator shall perform any duties expressly required to be performed by the Administrator under the Trust Agreement and the Indenture. (i)In carrying out the foregoing duties or any of its other obligations under this Agreement, the Administrator may enter into transactions or otherwise deal with any of its Affiliates; provided, however, that the terms of any such transactions or dealings 7 shall be in accordance with any directions received from the Issuer and shall be, in the Administrator’s opinion, no less favorable to the Issuer than would be available from unaffiliated parties. (j)With respect to matters that in the reasonable judgment of the Administrator are non-ministerial, the Administrator shall not take any action unless within a reasonable time before the taking of such action, the Administrator shall have notified the Owner Trustee of the proposed action and the Owner Trustee shall not have withheld consent or provided an alternative direction.For the purpose of the preceding sentence, “non-ministerial matters” shall include: (i)amendment of or any supplement to the Indenture; (ii)the initiation of any claim or lawsuit by the Issuer and the compromise of any action, claim or lawsuit brought by or against the Issuer (other than in connection with the collection of the Leases); (iii)the amendment, change or modification of the Related Documents; (iv)the appointment of successor Note Registrars, successor Paying Agents and successor Indenture Trustees pursuant to the Indenture or the appointment of successor Administrators or successor Servicers, or the consent to the assignment by the Note Registrar, any Paying Agent or Indenture Trustee of its obligations under the Indenture; and (v)the removal of the Indenture Trustee. (k)Notwithstanding anything to the contrary in this Agreement, the Administrator shall not be obligated to, and shall not, (i) make any payments to the Noteholders under the Related Documents, (ii) sell the Trust Estate pursuant to Section 5.02 of the Indenture, (iii) take any other action that the Issuer directs the Administrator not to take on its behalf or (iv) take any other action which may be construed as having the effect of varying the investment of the Trust Certificateholders. 1.3.Records.The Administrator shall maintain appropriate books of accounts and records relating to its services performed hereunder, which books of accounts and records shall be accessible for inspection by the Issuer and the Transferor at any time during normal business hours. 1.4.Compensation.As compensation for the performance of the Administrator’s obligations under this Agreement and as reimbursement for its expenses related thereto, the Administrator shall be paid a fee by the Servicer. 8 1.5.Additional Information to be Furnished to the Issuer.The Administrator shall furnish to the Issuer from time to time such additional information regarding the Collateral as the Issuer shall reasonably request. 1.6.Independence of the Administrator.For all purposes of this Agreement, the Administrator shall be an independent contractor and shall not be subject to the supervision of the Issuer or the Owner Trustee with respect to the manner in which it accomplishes the performance of its obligations hereunder.Unless expressly authorized by the Issuer, the Administrator shall have no authority to act for or represent the Issuer or the Owner Trustee in any way and shall not otherwise be deemed an agent of the Issuer or the Owner Trustee. 1.7.No Joint Venture.Nothing contained in this Agreement (i) shall constitute the Administrator and either of the Issuer or the Owner Trustee as members of any partnership, joint venture, association, syndicate, unincorporated business or other separate entity, (ii) shall be construed to impose any liability as such on any of them or (iii) shall be deemed to confer on any of them any express, implied or apparent authority to incur any obligation or liability on behalf of the others. 1.8.Other Activities of Administrator.Nothing herein shall prevent the Administrator or its Affiliates from engaging in other businesses or, in the Administrator’s sole discretion, from acting in a similar capacity as an administrator for any other Person or entity, even though such person or entity may engage in business activities similar to those of the Issuer, the Owner Trustee or the Indenture Trustee. 1.9.Term of Agreement; Resignation and Removal of Administrator.This Agreement shall continue in force until the dissolution of the Issuer, upon which event this Agreement shall automatically terminate. (a)Subject to Sections 1.9(d) and (e), the Administrator may resign its duties hereunder by providing the Issuer with at least 60 days’ prior written notice. (b)Subject to Sections 1.9(d) and (e), the Issuer may remove the Administrator without cause by providing the Administrator with at least 60 days’ prior written notice. (c)Subject to Sections 1.9(d) and (e), at the sole option of the Issuer, the Administrator may be removed immediately upon written notice of termination from the Issuer to the Administrator if any of the following events shall occur: (i)the Administrator shall default in the performance of any of its duties under this Agreement and, after notice of such default, shall not cure such default within ten days (or, if such default cannot be cured in such time, shall not give within ten days such assurance of cure as shall be reasonably satisfactory to the Issuer); 9 (ii)the existence of any proceeding or action, or the entry of a decree or order for relief by a court or regulatory authority having jurisdiction over the Administrator in an involuntary case under the federal bankruptcy laws, as now or hereafter in effect, or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or other similar official of the Administrator or of any substantial part of its property, or ordering the winding up or liquidation of the affairs of the Administrator and the continuance of any such action, proceeding, decree or order unstayed and, in the case of any such order or decree, in effect for a period of 90 consecutive days; or (iii)the commencement by the Administrator of a voluntary case under the federal bankruptcy laws, as now or hereafter in effect, or the consent by the Administrator to the appointment of or taking of possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator or other similar official of the Administrator or of any substantial part of its property or the making by the Administrator of an assignment for the benefit of creditors or the failure by the Administrator generally to pay its debts as such debts become due or the taking of corporate action by the Administrator in furtherance of any of the foregoing. The Administrator agrees that if any of the events specified in clauses (ii) or (iii) above shall occur, it shall give written notice thereof to the Issuer and the Indenture Trustee within seven days after the occurrence of such event. (d)No resignation or removal of the Administrator pursuant to this Section shall be effective until (i) a successor Administrator shall have been appointed by the Issuer, (ii) such successor Administrator shall have agreed in writing to be bound by the terms of this Agreement in the same manner as the Administrator is bound hereunder and (iii) such successor Administrator shall have agreed to coordinate with the Transferor or BMW FS regarding communication to the Rating Agencies. (e)The appointment of any successor Administrator shall be effective only after satisfaction of the Rating Agency Condition with respect to the proposed appointment. (f)Subject to Section 1.9(d) and 1.9(e), the Administrator acknowledges that upon the appointment of a successor Servicer pursuant to the Servicing Agreement, the Administrator shall immediately resign and such successor Servicer shall automatically become the Administrator under this Agreement. 1.10.Action Upon Termination, Resignation or Removal.Promptly upon the effective date of termination of this Agreement pursuant to the first sentence of Section 1.9 or the resignation or removal of the Administrator pursuant to Section 1.9(a), (b) or (c), respectively, the Administrator shall be entitled to be paid all fees and reimbursable expenses accruing to it to the date of such termination, resignation or removal.The Administrator shall forthwith upon such termination pursuant to the first sentence of Section 1.9 deliver to the Issuer all property and documents of or relating to the Collateral then in the custody of the Administrator.In the event of the resignation or 10 removal of the Administrator pursuant to Section 1.9(a), (b) or (c), respectively, the Administrator shall cooperate with the Issuer and take all reasonable steps requested to assist the Issuer in making an orderly transfer of the duties of the Administrator. 1.11.Notices.All demands, notices and communications hereunder shall be in writing and shall be delivered or mailed by registered or certified first-class United States mail, postage prepaid, hand delivery, prepaid courier service, or by telecopier, and addressed in each case as follows:(i) if to the Issuer or the Administrator, at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677, (telecopier no. (201) 307-9286), Attention: General Counsel, with a copy (which shall not constitute notice) to Reed Auerbach, Esq., Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York10178; (ii) if to the Owner Trustee, at []; (iii) if to the Indenture Trustee, at []; (iv) if to [], to []; (v) if to [], to []; or (v) at such other address as shall be designated by any of the foregoing in a written notice to the other parties hereto.Delivery shall occur only upon receipt or reported tender of such communication by an officer of the recipient entitled to receive such notices located at the address of such recipient for notices hereunder. 1.12.Amendments.This Agreement may be amended from time to time by a written amendment duly executed and delivered by the parties hereto, with the written consent of the Owner Trustee but without the consent of the Securityholders, for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of this Agreement or of modifying in any manner the rights of the Securityholders; provided, that such amendment will not materially and adversely affect the interest of any Noteholder or Trust Certificateholder.This Agreement may also be amended by the parties hereto with the written consent of the Owner Trustee and the holders of Notes evidencing at least a Majority Interest and the holders of Trust Certificates evidencing at least a majority of the Certificate Percentage Interest for the purpose of adding any provisions to or changing in any manner or eliminating any of the provisions of this Agreement or of modifying in any manner the rights of Securityholders; provided, however, that no such amendment may (i) increase or reduce in any manner the amount of, or accelerate or delay the timing of, collections of payments on the 20[]-[] Leases or distributions that are required to be made for the benefit of the Securityholders or (ii) reduce the aforesaid percentage of the holders of Notes and Trust Certificates which are required to consent to any such amendment, without the consent of the holders of all outstanding Notes and Trust Certificates.Notwithstanding the foregoing, the Administrator may not amend this Agreement without the permission of the Transferor, which permission shall not be unreasonably withheld. 1.13.Successors and Assigns.This Agreement may not be assigned by the Administrator unless such assignment is previously consented to in writing by the Issuer and the Owner Trustee and subject to the Rating Agency Condition.An assignment with such consent and satisfaction, if accepted by the assignee, shall bind the assignee hereunder in the same manner as the Administrator is bound hereunder.Notwithstanding the foregoing, this Agreement may be assigned by the Administrator 11 without the consent of the Issuer or the Owner Trustee to a corporation or other organization that is a successor (by merger, consolidation or purchase of assets) to the Administrator; provided, that such successor organization executes and delivers to the Issuer, the Owner Trustee and the Indenture Trustee an agreement, in form and substance reasonably satisfactory to the Owner Trustee and the Indenture Trustee, in which such corporation or other organization agrees to be bound hereunder by the terms of said assignment in the same manner as the Administrator is bound hereunder.Subject to the foregoing, this Agreement shall bind any successors or assigns of the parties hereto. 1.14.Governing Law.This Agreement shall be governed by and construed in accordance with the laws of the State of New York without reference to its conflicts of law provisions other than Sections 5-1401 and 5-1402 of the New York General Obligations Law. 1.15.Headings.The headings of the various Sections herein are for convenience of reference only and shall not define or limit any of the terms or provisions hereof. 1.16.Counterparts.This Agreement may be executed by the parties hereto in separate counterparts, each of which when so executed and delivered shall be an original, but all such counterparts shall together constitute but one and the same instrument. 1.17.Severability.Any provision of this Agreement that is prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. 1.18.Limitation of Liability of Owner Trustee and Indenture Trustee. (a)Notwithstanding anything contained herein to the contrary, this instrument has been countersigned by [] not in its individual capacity but solely in its capacity as Owner Trustee of the Issuer and in no event shall [] in its individual capacity or, except as expressly provided in the Trust Agreement, as Owner Trustee of the Issuer have any liability for the representations, warranties, covenants, agreements or other obligations of the Issuer hereunder or in any of the certificates, notices or agreements delivered pursuant hereto, as to all of which recourse shall be had solely to the assets of the Issuer in accordance with the priorities set forth in the Indenture.For all purposes of this Agreement, in the performance of any duties or obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and entitled to the benefits of, the terms and provisions of Articles Six, Seven and Eight of the Trust Agreement. (b)Notwithstanding anything contained herein to the contrary, in no event shall [] have any liability for the representations, warranties, covenants, agreements or other obligations of the Issuer hereunder or in any of the certificates, notices 12 or agreements delivered pursuant hereto, as to all of which recourse shall be had solely to the assets of the Issuer. 1.19.Third-Party Beneficiary.The Owner Trustee is a third-party beneficiary to this Agreement and is entitled to the rights and benefits hereunder and may enforce the provisions hereof as if it were a party hereto. 1.20.Nonpetition Covenants.Notwithstanding any prior termination of this Agreement, the Administrator and the Indenture Trustee shall not, prior to the date which is one year and one day after the date upon which all obligations and payments under the Securitized Financing have been paid in full, acquiesce, petition or otherwise invoke or cause the Issuer or the Transferor to invoke the process of any court or government authority for the purpose of commencing or sustaining a case against the Issuer or the Transferor under any United States federal or state bankruptcy, insolvency or similar law or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or other similar official of the Issuer or the Transferor or any substantial part of its property, or ordering the winding up or liquidation of the affairs of the Issuer or the Transferor. [SIGNATURE PAGE FOLLOWS] 13 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed and delivered as of the day and year first above written. BMW VEHICLE LEASE TRUST 20[]-[], as Issuer By:[], not in its individual capacity but solely as as Owner Trustee By: Name: Title: BMW AUTO LEASING LLC, as Transferor By: Name: Title: By: Name: Title: [], as Indenture Trustee By: Name: Title: BMW FINANCIAL SERVICES NA, LLC, as Administrator By: Name: Title: By: Name: Title:
